PER CURIAM.
Appellant, Terry L. Oliver, appeals from a judgment of the trial court revoking his probation. Because of several errors in sentencing, including an incorrectly scored sentencing guidelines scoresheet and an ex parte communication between the appellee State and the court regarding the trial court’s imposition of a downward departure sentence, we remand for resentencing with a properly prepared scoresheet. At resentencing, the trial court may properly consider the downward departure sentence recommended by the Department of Corrections.
Parenthetically, we admonish the State for engaging in an ex parte communication with the trial court. A direct appeal to this court was the proper vehicle by which the State could seek correction of the trial court’s downward departure sentence. See Gartrell v. State, 626 So.2d 1364 (Fla.1993).
REMANDED FOR RESENTENCING.
POLEN, PARIENTE and SHAHOOD, JJ., concur.